Title: To James Madison from Jacquelin Ambler, 7 June 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Virga. Richmond 7th. June 1783.
My last will have informed you of the recovery of the Accos. in the Auditor’s Office.—nothing necessary now but a full state of the division of the several Remittances among the Gentlemen Delegates, and orders on the Auditors to issue Warrants for the respective sums. Mr. A. Le[e] was at the Treasury yesterday lamenting his having left Phila. before the two last Remittances got to hand. I imagined all the Members were there and that all would come in for a share. I am sorry Mr. Lee did not & the more so as we have it not in our power to supply the deficiency here at this time.
I can send you nothing for your Amusement this week unless the Journals of the Assembly as far as they have been published will afford it.
I am Dear Sir with great esteem Yr. affect Servt
J. Ambler
